Case 1:17-cv-24567-RNS Document 66 Entered on FLSD Docket 12/20/2018 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                     CASE NO.: 1:17-cv-24567-RNS
  CRAIG SALVANI,

                Plaintiff,

  vs.

  CORIZON HEALTH, INC., JOSUE
  JORGE        CARABALLO,      MD,
  individually, J. TOWNSEND, L.P.N.,
  individually,     STEPHANIE    G.
  LOZNICKA, R.N., individually,
  WEXFORD HEALTH SOURCES,
  INC., MARTA CASTILLO, M.D.,
  individually, ESTHER MATHURIN,
  A.R.N.P., individually,

        Defendants.
  ______________________________/

                 DEFENDANT’S, WEXFORD HEALTH SOURCES, INC.
                     ANSWER AND AFFIRMATIVE DEFENSES

          Defendant, WEXFORD HEALTH SOURCES, INC. (“Wexford”) by and through

  their undersigned counsel, files this its Answer and Affirmative Defenses to the Second

  Amended Complaint [DE 52] (“Complaint”) as follows:

          1.    Wexford denies all allegations contained in the Complaint unless specifically

  admitted herein and demands strict proof of all denied allegations.

          2.    Wexford admits that jurisdiction and venue are appropriate as alleged in

  paragraphs 3 and 4 of the Complaint.

          3.    Wexford admits the allegations in paragraph 22 to the extent that it is was

  doing business in Florida, and had a contract with the FDOC.
Case 1:17-cv-24567-RNS Document 66 Entered on FLSD Docket 12/20/2018 Page 2 of 4



          4.     Wexford admits the allegation in 41 to the extent that the Plaintiff was

  incarcerated at the South Florida Reception Center.

                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

         Defendant asserts that the Plaintiff’s claim for damages is barred pursuant to the

  Prison Litigation Perform Act of 1995 (“PLRA”) based on his failure to exhaust

  administrative remedies prior to bringing this cause of action.

                                       Second Affirmative Defense

         This case involves allegations against various healthcare providers who are currently

  Co-defendants of these Defendants. In the event that any of these Co-defendants settle their

  claims and/or are dismissed from the case prior to trial, or for any other reason be come

  nonparties, this Defendant reserves the right to amend their Affirmative Defenses to include

  the then nonparties on the Verdict Form for apportionment of liability, if consistent with the

  evidence.

                                       Third Affirmative Defense

         If the Plaintiff suffered any injury or damage, it was due in whole or in part to his

  own actions, including his abuse of illegal drugs.

                                       Fourth Affirmative Defense

         The allegations in the Second Amended Complaint sound in medical malpractice,

  which is not an appropriate basis for a prisoner civil rights claim.

                                        Fifth Affirmative Defense

         If any injury or damage was sustained by Plaintiff, some or all of it was based upon a


                                              Page2
Case 1:17-cv-24567-RNS Document 66 Entered on FLSD Docket 12/20/2018 Page 3 of 4



  pre-existing condition which is not the responsibility of the Defendant, and the Plaintiff is

  not entitled to any recovery based upon any injuries or damages sustained as a result of that

  condition.

                                                JURY DEMAND

           The Defendant demand a trial by jury on all issues so triable.



                                  CERTIFICATE OF SERVICE

           WE HEREBY CERTIFY that a true and correct copy of the foregoing was E-filed
  with the Clerk of Court through the CM/ECF system on December 20, 2018, and is to be E-
  served     by    the   Court   Clerk    to:          ALISTAIR        MCKENZIE,   ESQUIRE,
  amckenzie@mckenzielawfirm.com, Marcie@mckenzielawfirm.com; Attorney for Plaintiff,
  MCKENZIE LAW FIRM, P.A., 905 East Hatton Street, Pensacola, FL 32503-3931 (850-
  432-2856/       FAX    #   850-202-2012);      and   GREGG      A.    TOOMEY,    ESQUIRE,
  gat@thetoomeylawfirm.com; alr@thetoomeylawfirm.com; hms@thetoomeylawfirm.com,
  Counsel for Defs/CORIZON HEALTH, INC., JOSUE JORGE CARABALLO, M.D. and
  JAMES TOWNSEND, L.P.N., 1625 Hendry Street, Suite 203 The Old Robb & Stucky
  Building, Fort Myers, FL 33901 (239-337-1630 / FAX # 239-337-0307).



                                                 CHIMPOULIS & HUNTER, P.A.
                                                 Attorneys for Defs/WEXFORD HEALTH
                                                 SOURCES, INC./ DR. MARTA CASTILLO/
                                                 ESTHER MATHURIN, ARNP
                                                 150 South Pine Island Road - Suite 510
                                                 Plantation, FL 33324
                                                 Phone: (954) 463-0033 / FAX: (954) 463-9562


                                                 BY:   /s/ Alexander Dombrowsky
                                                        Email – khunter@chl-law.com
                                                        ALEXANDERDOMBROWSKY, ESQ
                                                        Florida Bar No.: 186260
                                                Page3
Case 1:17-cv-24567-RNS Document 66 Entered on FLSD Docket 12/20/2018 Page 4 of 4



                                           Email – adombrowsky@chl-law.com
                                           M. KATHERINE HUNTER, ESQUIRE
                                           Florida Bar No.: 981877




                                    Page4
